   

  

U.S. DISTRI
Nort CT COURT

HERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT
AMARILLO DIVISION

   
 
  

   

  
     

  

UNITED STATES OF AMERICA : CLER US. DISTRIG? couRr
Plaintiff, § Lo Deputy
Vv. 2:19-CR-185-Z-BR-1 _
JEFFERY RANDELL SCHNECK
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 4, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jeffery Randell Schneck filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Jeffery Randell Schneck
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Jeffery Randell Schneck;
and ADJUDGES Defendant Jeffery Randell Schneck guilty of Count One in violation of 21 U.S.C. §§
841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, March / 7 , 2020.

 

MATTHEW J.KACSMARYK V
UNIYED STATES DISTRICT JUDGE -
